Title: From Thomas Jefferson to Samuel Inglis, 19 October 1772
From: Jefferson, Thomas
To: Inglis, Samuel



Dear Sir
Wmsburgh Oct. 19. 1772.

Your letter was delivered me in court to-day when it was impossible for me even to read it. I therefore detained the servant till the evening lest there might be any thing which would require an answer. I shall file the answer in which you say nothing of McCaul’s effects. Indeed the other would be improper because it confesses effects of his in your hands at the time of the subpoena served, which your last letter informs me you had not. Had I known this I should have inserted a denial of effects of any other the defendants at that time which would have answered every purpose. However it is possible we can do without it. I am Dear Sir Your very humble servt.

Th: Jefferson

